

117 HRES 161 IH: Commemorating the 30th anniversary of Operation Desert Storm’s ground campaign and honoring the legacy of America’s Desert Storm veterans and their example of strength and courage.
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 161IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Ms. Stefanik (for herself, Mr. Crow, Mr. Turner, Mr. Waltz, Mr. Gaetz, Mr. Carl, Mr. Wilson of South Carolina, Mr. Kelly of Mississippi, Mr. Gohmert, Mr. Nehls, Mr. Stewart, Mr. Reschenthaler, Mr. Moore of Alabama, Mrs. Miller-Meeks, Ms. Cheney, Ms. Herrell, Mr. Owens, Mr. Joyce of Pennsylvania, Mr. Garcia of California, Mr. Harris, Mr. Rice of South Carolina, Mrs. Wagner, Mrs. Bice of Oklahoma, Mr. Kelly of Pennsylvania, Mr. Bucshon, Mr. Taylor, Mr. Rouzer, Mr. Hudson, Mr. Bacon, Mr. Baird, Mrs. Walorski, Mr. Palazzo, Mr. Jackson, Mr. LaMalfa, Mr. Wenstrup, and Mr. Cawthorn) submitted the following resolution; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCommemorating the 30th anniversary of Operation Desert Storm’s ground campaign and honoring the legacy of America’s Desert Storm veterans and their example of strength and courage.Whereas, on August 2, 1990, Saddam Hussein violated international law by invading Iraq’s neighbor, Kuwait;Whereas over 500,000 American troops deployed to the Kingdom of Saudi Arabia as part of Operation Desert Shield to deter Iraqi incursions into neighboring Arab countries;Whereas Operation Desert Shield became Operation Desert Storm on January 17, 1991, with the commencement of coalition airstrikes on the Iraqi military after diplomacy failed to reverse Iraq’s actions in Kuwait;Whereas nearly 40 allied nations of the Coalition of the Willing launched a large-scale air campaign for 38 days;Whereas, on February 24, 1991, Operation Desert Storm’s ground campaign began, defeating Iraqi ground forces and expelling them from Kuwait in 100 hours;Whereas men and women of the United States military demonstrated American resolve to defend freedom;Whereas, according to the Department of Defense, 697,000 selfless men and women bravely partook in Operations Desert Shield and Desert Storm;Whereas, according to the Department of Defense, 299 United States servicemembers gave their lives in the defense of freedom and global security;Whereas our Desert Storm veterans exemplify the true spirit of American strength, courage, and resolve; andWhereas we proudly reflect on the Gulf war’s legacy of opposing tyranny and protecting international law: Now, therefore, be itThat the House of Representatives—(1)commemorates the 30th anniversary of Operation Desert Storm’s 100-hour ground campaign;(2)honors the legacy of America’s 697,000 Desert Storm veterans; and(3)pays tribute to the 299 men and women who lost their lives fighting for democracy.